Citation Nr: 0840340	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-25 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability to include as secondary to service-connected right 
foot disability.  

2.  Entitlement to service connection for a left foot 
disability to include as secondary to service-connected right 
foot disability. 

3.  Entitlement to service connection for a left knee 
disability to include as secondary to service-connected right 
foot disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972 and March 1973 to September 1976. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  


FINDINGS OF FACT

1.  Service connection for a right knee disability to include 
as secondary to service-connected right foot disability was 
denied by a July 2002 rating decision and the veteran was 
notified of this action in a July 2002 letter; he did not 
appeal this decision and this is the most recent final rating 
decision addressing this issue on any basis. 

2.  Evidence received in conjunction with the veteran's 
petition to reopen his claim for service connection for a 
right knee disability raises a reasonable possibility of 
substantiating this claim.  

3.  The evidence is in relative balance as to whether the 
veteran has a current right knee disability that has been 
aggravated by a service connected right foot disability.  

4.  Left foot or knee disorders are not demonstrated during 
service and there is no competent evidence linking a current 
left foot or left knee disability to service or service-
connected right foot disability.  

CONCLUSIONS OF LAW

1.  That portion of the July 2002 rating decision that denied 
entitlement to service connection for a right knee disability 
as secondary to service connected right foot disability is 
final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); 
38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received to reopen the claim for service 
connection for a right knee disability as secondary to 
service connected right foot disability is new and material, 
and therefore, this claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (c) (2008).

3.  Resolving all reasonable doubt in favor of the veteran, a 
right knee disability is the result of aggravation by service 
connected right foot disability.  38 U.S.C.A. §§ 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

4.  Left knee and left foot disabilities were not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and are not proximately due to or the 
result of service connected right foot disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudications in letters dated in 
November 2003, July 2004 and August 2005, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  While the notice requirements for claims to 
reopen set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
have not been accomplished, given the favorable resolution of 
the petition to reopen the claim for service connection for a 
right knee disorder herein, the adjudication below with 
respect to this claim poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  As 
such, the Board finds that the duty to notify has been 
satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, records from the 
Social Security Administration, and the veteran's own 
statements and evidence he presented.  The veteran has also 
been afforded a VA examination in August 2005 that included 
pertinent nexus opinions.  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Service connection for a right knee disability to include as 
secondary to service-connected right foot disability was 
denied by a July 2002 rating decision to which he was 
notified of in July 2002.  The veteran did not appeal this 
decision; as such, it is final.  38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002); 38 U.S.C.A. § 7105(c) (West 2002).  This is 
the most recent final rating decision addressing this issue 
on any basis. 

In the January 2004 rating decision and August 2005 statement 
of the case, the RO denied the veteran's claim for service 
connection for a right knee disability without addressing 
whether new and material evidence had been presented to 
reopen this claim.  Notwithstanding this decision, the Board 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  After conducting this review, the Board 
concludes that new and material evidence has been received, 
to include a June 2002 VA examination report which 
establishes a nexus between his current right knee disability 
and a service-connected right foot disability.  38 C.F.R. 
§ 3.156(c).  When this evidence is considered in conjunction 
with the all the evidence of record, the Board finds that 
this evidence raises a "reasonable possibility" of 
substantiating the claim for service connection for a right 
knee disability.  38 C.F.R. § 3.156.  This evidence is 
presumed to be credible for the purpose of determining the 
materiality of the evidence.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  As such, the claim for service 
connection for a right knee disability is reopened.  

Addressing the reopened claim of service connection for a 
right knee disorder, the evidence of record includes reports 
from a June 2002 VA examination that demonstrated weak muscle 
strength in the right knee when compared to the left.  With 
respect to the veteran's complaints about pain in the right 
knee, the examiner stated that the right knee pain was not 
related to in-service injury but that "he has protected his 
right foot so much in the last 20 years that it has caused 
muscle weakness around the right knee joint that could likely 
be causing some of this pain in his right knee joint, no 
tendonitis or DJD of the knee."  Reports from an August 2005 
VA examination indicated that X-rays of both knees revealed a 
mild degree of arthritis mainly involving the patellofemoral 
compartment, and the diagnoses included minimal arthritis of 
both knees.  The examiner concluded that it was not likely 
that the veteran's right knee disability was related to the 
service-connected right foot disorder.  As set forth above, 
an August 2005 private clinical record also suggested the 
presence of arthritis in the right knee.  

As indicated, the record includes a June 2002 opinion that 
due to the veteran's "protection" of his right foot 
disorder, the veteran developed weakness in the right knee 
joint.  The implication from this opinion is that, especially 
when considering the possibility of aggravation, the 
veteran's right knee complaints were etiologically related to 
service connected right foot disability.  See Allen, supra.  
However, neither arthritis nor any other disease entity in 
the right knee was identified at that time.  The June 2002 
opinion is somewhat in conflict with the opinion following 
the August 2005 examination that it was not likely that a 
right knee disorder was related to service-connected right 
foot disability.  However, arthritis in the right knee was 
demonstrated at that time, and given the June 2002 opinion, 
the Board finds that the positive and negative evidence as to 
whether the veteran's right knee arthritis is at least in 
part the result of aggravation by service connected right 
foot disability is in relative balance.  If the preponderance 
of the evidence is not against the veteran's claim, it cannot 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  Therefore, the claim for service connection 
for a right knee disability as secondary to service-connected 
right foot disability will be granted. 

With respect to left knee and foot disabilities, the service 
medical records, to include the reports from the January 1972 
and September 1976 separation examinations, do not reflect 
left knee or foot disabilities.  After service, the evidence 
includes a private June 2003 X-ray report of the left knee 
reflecting osteoarthritis, a small osteophyte and subchondral 
cystic changes.  A private examination report dated in June 
2003 reflected an impression of left knee arthrosis.  VA 
outpatient treatment records dated in May and October 2003 
noted that the veteran suffered from knee pain and 
intermittent falling.  The diagnoses following an August 2005 
VA examination included minimal arthritis in each knee.  The 
examination of the left foot at that time showed healthy skin 
without edema, a normal temperature and satisfactory 
sensation.  There was a painful callus underneath the fifth 
metatarsal head as well as on the medial side of the first 
digit.  The ankle pulse was palpable.  It was indicated that 
X-rays of both feet were normal, and the diagnoses included 
"[n]ormal left foot."  The examiner concluded that it was 
not likely that the veteran's left knee disorder was related 
to his service-connected right foot disorder.  

While there was no opinion rendered at the August 2005 
examination as to whether the veteran has a left foot 
disorder as a result of service-connected right foot 
disability, a left foot disorder was not diagnosed at this 
examination.  As there must be current disability in order 
for service connection to be granted, an opinion with regard 
to the left foot is not necessary for adjudication purposes.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To the extent 
that there actually is a current left foot disability that 
was not diagnosed in August 2005, there is no competent 
evidence of record linking such disability to service or a 
service-connected right foot disability.  Moreover, review of 
the remaining evidence of record reveals no competent 
evidence or opinion that the veteran has a left knee 
disability as a result of service or a service-connected 
right foot disability.  

As for the veteran's voluminous statements in which he 
asserts that he has left knee and left foot disabilities that 
are related to his service-connected right foot disability, 
to include as a result of an altered gait pattern cause by 
his right foot disability, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and in the absence of any 
competent evidence of record that the veteran has a left knee 
or left foot disability as a result of service or service-
connected right foot disability, the claims for service 
connection for left knee and left foot disorders must be 
denied.  Hickson, supra.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for left foot and left knee disorders, 
the doctrine is not for application.  Gilbert, supra.  
 


ORDER

The claim for service connection for a right knee disorder to 
include as secondary to service-connected right foot 
disability is reopened and granted.  

Entitlement to service connection for a left foot disability 
to include as secondary to service-connected right foot 
disability is denied. 

Entitlement to service connection for a left knee disability 
to include as secondary to service-connected right foot 
disability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


